Citation Nr: 1758554	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  08-25 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation.

2.  Entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C. § 1151 (2012).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to August 1970.

The Veteran passed away in September 2009.  The Appellant is the Veteran's surviving spouse and has been approved to be substituted as the claimant.

This appeal before the Board of Veterans' Appeals (Board) arises from a rating decision dated in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the June 2010 rating decision, the RO denied the Appellant's claim of service connection for the cause of the Veteran's death, to include consideration under the provisions of 38 U.S.C. § 1151, for purposes of receiving DIC.  The Appellant perfected a timely appeal.  See June 2006 NOD, March 2013 SOC, and April 2013 Substantive Appeal (VA Form 9).

In October 2014, the Veteran testified at a Travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In June 2016, the Board issued a decision that in effect denied entitlement to service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation (DIC), and also denied entitlement to DIC under the provision of U.S.C. § 1151.

The Veteran appealed the June 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the June 2016 Board decision to the extent it denied service connection for the Veteran's cause of death for the purpose of receiving DIC benefits and remanding the matter for compliance with the terms of the JMPR.  As discussed in the JMPR, the parties agreed that remand was required because the Board did not address the theory of hypertension as the cause of the Veteran's death and relied upon a medical examination that did not include an opinion as to the relationship between hypertension and the Veteran's death.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The first question presented by this case is whether hypertension was a principle or contributory cause of the Veteran's death.  The second question presented is whether the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part as it relates to hypertension.  

The Veteran's service treatment records (STRs) are silent for a diagnosis of any type of hypertension.  In January 1985, nearly 15 years after separation from service, the Veteran was diagnosed with hypertension.  Elevated blood pressure readings and several hypertension diagnoses, subsequent to January 1985, were observed in treatment records.  

The Veteran's death certificate identifies the cause of death as unknown, with a notation that the Veteran had a history of sudden cardiac arrest.

The Appellant has alleged that the Veteran's death was due to ischemic heart disease and/or hypertension, which was related to his service, or alternatively that the Veteran's heart condition should have been diagnosed and better care should have been taken overall by VA.

The outpatient treatment reports from the VAMC for the period of September 2009 show that the Veteran presented with a sudden onset of unresponsiveness and diaphoresis.  

The RO obtained a VA opinion in March 2013 to address, in part, whether the Veteran had ischemic heart disease and whether or not this condition contributed to his death.  The March 2013 VA examiner stated that the cause of the Veteran's death was less likely than not caused by or the result of ischemic heart disease, not properly treated by VAMC providers.  The rationale for the opinion was supported by the fact that the Veteran did not have a diagnosis or the likely symptoms of ischemic heart disease.  Most notably, the doctor stated that sudden cardiac arrest does not explain the cause by which the Veteran died, and that there could have been several possibilities.  In giving a specific theory as to the cause of the Veteran's death, the doctor stated that the Veteran suffered from chest congestion, coughing, pain in his ribs due to coughing, aching all over, fever, loose stools, and no appetite about a week prior to the Veteran's death.  The doctor further noted that those symptoms are not cardiac in nature and are more representative of an infection like pneumonia.

In the June 2016 decision, the Board adjudicated the theory as to whether the Veteran's death was due to ischemic heart disease.  Yet, the Board did not adjudicate the theory as to whether the Veteran's death was due to hypertension.

Similarly, the March 2013 VA opinion solely addressed whether the Veteran's death was a result of ischemic heart disease; yet, the opinion did not address or include discussion relating to whether hypertension caused or contributed to his death.  See 38 C.F.R. § 3.312(b), (c) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, remand is required for an addendum opinion to address this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from the VA medical professional that provided the March 2013 VA opinion or one from a suitable examiner.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:

a.  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was related to the Veteran's military service?

b.  Is it at least likely as not (i.e. probability of 50 percent or greater) that the hypertension was the principle cause of the Veteran's death?

c.  If you find that the Veteran's hypertension did not cause the Veteran's death, is it at least as likely as not (i.e. probability of 50 percent or greater) that the hypertension either (1) substantially or materially contributed to the Veteran's death; (2) combined with another medical condition, namely the service-connected PTSD, to cause death; or (3) aided or assisted the production of death?

d.  Was the Veteran's death due to (i) carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA; or (ii) an event not reasonably foreseeable?

In answering this question, the examiner should specifically address the following contentions as raised in the April 2013 Substantive Appeal (VA Form 9).

a)  Whether VA is at fault because the Veteran's heart condition should have been diagnosed.

b)  Whether VA was negligent in not providing a stress test or other testing that may have shown the need for stent placement or Coronary Artery Bypass Surgery (CABG).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

3.  If any benefit sought is not granted, the Appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




